Silverman, J.,
dissents in part in a memorandum as follows: I would also dismiss the action as against Hilton of Panama, S. A., on the ground of forum non conveniens, on condition that defendant stipulates that in any action to be brought against it by plaintiffs, within one year, in Greece (or in New Jersey, if that defendant is amenable to service there) it will not interpose the defense of the Statute of Limitations unless the statute had already run in that jurisdiction at the time this action was commenced in New York. New York has absolutely no relation to this case. Plaintiff Lois Treger Pentifallo, a resident of New Jersey, visiting in Athens, claims to have been hurt when she walked into a glass door in the Athens Hilton Hotel, which is operated by defendant Hilton of Panama, S. A. That defendant is not authorized to do business in New York. While the “Hilton Reservation Service” in New York can be used to secure reservations at the Athens Hilton, that service only relays such requests for reservations and does not itself accept business for Hilton of Panama. And, in any event, plaintiff did not use the Hilton Reservation Service in New York to obtain her reservation at the Athens Hilton. Plainly Greek law applies. That the law of New York may, as plaintiff suggests, be more favorable than that of Greece is irrelevant, both because New York would have to apply Greek law and because the fact that the law of the forum in which the action is brought may be more favorable to a party than the law of some other otherwise more convenient (for the court) forum is not a consideration to which substantial weight should be given on forum non conveniens problems (Piper Aircraft Co. v Reyno, _ US_, 50 USLW 4055). Despite our best efforts, New York Judges would have obvious difficulties about determining and applying Greek law, a difficulty which would not be present if the action be brought in the forum whose law applies, i.e., Greece. Further, the convenience of witnesses, etc., argues for Greece to be the appropriate forum. It was there the plaintiff was hurt; it is there the glass doors are located; it is there the hotel employees and the physicians who first treated her are located. It is true that plaintiff was also treated in New Jersey, but that came considerably after the events in Greece and the testimony of any doctor in New Jersey could not relate to all to liability. The difficulties of presenting these doctors’ testimony in Greece can be as nothing to the difficulties of presenting the Greek doctors’ testimony in New York, bearing in mind our hearsay rule.